By the Court.

We entertain no doubt that the paper offered by the defendant was competent testimony to go to the jury. The statute does not expressly require that the doings of the selectmen in laying out a road should be recorded.
It is, however, stro ngly implied in the language of the statute, and we have no doubt that it must be recorded. But we are of opinion that when the doings of the selectmen are returned to the town clerk and put on file, they are well enough recorded within the meaning of the statute. There must be

Judgment on the verdict.